Citation Nr: 1447014	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-21 975	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected pulmonary emphysema from May 16, 1985 to August 18, 2009.

2.  Entitlement to a disability evaluation in excess of 30 percent for service-connected pulmonary emphysema since August 18, 2009.  

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 1985 and January 1990 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and an April 2010 rating decision by the Philadelphia, Pennsylvania RO.  The appeal is currently under the jurisdiction of the Pittsburgh RO.   

In June 1986, the Veteran perfected a timely appeal of the September 1985 decision to deny an increased rating for the service-connected pulmonary emphysema.  A Board hearing on this issue was held on June 11, 1986; the transcript is of record.  

In October 1986, the RO assigned a 10 percent disability rating for pulmonary emphysema, effective May 16, 1985, and informed the Veteran that his appeal was now "closed."  However, as the Veteran had perfected a timely appeal of the assigned rating, jurisdiction over the matter rested with the Board; the RO had no authority to unilaterally withdraw the Veteran's appeal.  There is no indication that the Veteran intended to withdraw his appeal or that he expressed his satisfaction with the assigned rating.  As a result, the matter has been on appeal since then.  

A January 2010 rating decision awarded a 30 percent disability rating for pulmonary emphysema, effective August 18, 2009; the issue has been recharacterized as a staged rating as shown on the title page.

On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, although the RO awarded a 30 percent disability rating in January 2010, the issue remains in appellate status. 

In March 1990, the Veteran perfected a timely appeal of a January 1990 rating decision which denied entitlement to service connection for a psychiatric disorder, a gastrointestinal disorder, and allergies.  No action has been taken on these claims, and there is no indication that the Veteran withdrew his appeals.  Thus, these matters have been on appeal since then.  The issues have been recharacterized as shown on the title page.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran received a hearing in June 1986 on the issue of entitlement to an increased rating for the service-connected pulmonary emphysema; however, the VLJs who conducted the June 1986 hearing on this issue have since retired.  As a result, they cannot participate in the adjudication of the claim.  

In July 2014, the Board sent the Veteran a letter requesting that he indicate whether he desires another opportunity to testify at a hearing before a new VLJ, or if he wanted the Board to proceed with the adjudication of his appeal.  

In September 2014, the Veteran's representative indicated that he wishes to appear for a hearing before a new VLJ via videoconference.  Remand of this issue is required so that the Veteran may be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.704 

The Veteran underwent a VA examination in February 2010 in an effort to determine the etiology of his bladder cancer.  The examiner found that the Veteran's bladder cancer is likely the result of exposure to secondhand smoke during his submarine service.  However, the examiner did not have the claims folder, and instead relied upon the Veteran's assurances that he had never been a smoker.  Review of the Veteran's service treatment records, however, shows that he had a 10-year history of smoking at least a quarter of a pack every day.  As this finding is based upon an inaccurate history, it is of limited probative value.

Additionally, the examiner did not provide any rationale for his finding that the Veteran's bladder cancer was not likely due to his pulmonary emphysema.  He also did not comment on whether the Veteran's bladder cancer may be related to the radiation exposure the Veteran received during his service on a nuclear submarine.  Remand is required so that another VA examination may be scheduled and so that the developmental provisions of 38 C.F.R. § 3.311 are followed.

Turning to the other issues on appeal, the Veteran's service treatment records reflect that he received psychiatric counseling in July 1980.  He has been diagnosed with chronic ulcerative colitis, which he attributes to the stresses of military life or to a psychiatric disorder sustained during service.  He also suffers from various environmental allergies, including an allergy to dust, which he asserts is the result of his service aboard a nuclear submarine, or, alternatively, that it is caused or aggravated by his service-connected pulmonary emphysema.  

The Veteran has not been afforded VA examinations to determine the nature and etiology of his psychiatric disorder, gastrointestinal disability, or allergies; such examinations must be scheduled upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran must also be provided with notice of the evidence required to substantiate these claims pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  

Finally, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA notice letter pertaining to the issues of entitlement to service connection for a psychiatric disorder, a gastrointestinal disorder, and allergies, on both direct and secondary bases.  The letter must advise the Veteran that when a service-connected disability aggravates a nonservice-connected condition, he may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

2.  Obtain VA treatment records since March 2011.  

3.  Implement the developmental provisions of 38 C.F.R. § 3.311 for the bladder cancer claim, including those pertaining to a dose estimate and an expert opinion on the matter.  (Service treatment records show at least some exposure to ionizing radiation aboard a nuclear submarine.)

4.  Thereafter, if the bladder cancer claim remains denied, schedule the Veteran for a VA by an appropriate medical professional in connection with the bladder cancer claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bladder cancer is related to service, to include exposure to second hand smoke or, alternatively, whether it is caused or aggravated by a service-connected disability.  The Veteran's tobacco use history must be considered.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
  
The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder which is related to his active service.  The examiner must consider the service treatment records reflecting psychiatric treatment in July 1980.  
  
The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that chronic ulcerative colitis, or any other diagnosed gastrointestinal disability, is related to the Veteran's service, to include the ordinary stresses of life aboard a nuclear submarine, or, alternatively, whether it is caused or aggravated by a service-connected disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
  
The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his environmental allergies.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's allergies are related to service, or, alternatively, whether it is caused or aggravated by a service-connected disability.  The examiner must consider the service treatment records and post-service treatment records reflecting episodes of upper respiratory infection and allergic rhinitis, as well as the post-service records from 1984, less than 2 years after the Veteran's separation, diagnosing him with an allergy to dust, among other particulates.  The Veteran has indicated that his duty station was quite dusty, and that he did not have symptoms of allergies before entering service.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
  
The examination report must include a complete rationale for all opinions expressed.  

8.  Then, readjudicate the issues on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case.

9.  Finally, place the Veteran's name on the docket for a videoconference hearing before the Board on the issue of entitlement to an increased rating for the service-connected pulmonary emphysema.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


